Citation Nr: 1527133	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-25 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in January 2012.  A statement of the case (SOC) was provided in August 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in September 2013.

A Board hearing was held via live video teleconference at the RO in February 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from bilateral hearing loss that has resulted from acoustic trauma suffered in military service.  To this effect, the Veteran testified at his February 2015 Board hearing that he first experienced exposure to acoustic trauma during basic training while firing weapons with no hearing protection.  Additionally, the Veteran testified that he served aboard a naval vessel as an electrician's mate, which involved primary duty in around a loud enclosed engine room.  The Veteran stated that he first began to experience the effects of hearing loss a few years before the Board hearing, placing onset at around 2010 when he was first treated by private providers and filed his claim.


Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was seen by a private ear, nose, and throat specialist in July 2010 for complaints of bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        10
        15
        15
        20
LEFT
        15
        15
        15
        20
        25
 
Speech recognition ability format was not provided, although it was noted that the Veteran had a score of 15 for both ears.  Audiogram revealed mild high frequency sensorineural hearing loss with excellent word recognition.

The Veteran was provided with a VA audiological examination in August 2011 for complaints of bilateral hearing loss.  The examiner noted that the Veteran complained of exposure to acoustic trauma in military service via gun fire exposure without hearing protection in basic training and exposure to a loud enclosed engine room for duty as an electrician aboard a naval vessel.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        10
        15
        25
        35
LEFT
        15
        10
        20
        20
        25
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Audiogram revealed mild to moderate sensorineural hearing loss bilaterally.  The Veteran was provided with an addendum opinion to the August 2011 VA examination in September 2011.  The examiner opined that the Veteran's hearing loss was less likely than not related to any in-service noise exposure.

The Veteran submitted additional evidence in February 2015.  While the Veteran contends that the audiologist believes that his hearing loss is due to military noise exposure, this opinion is not reflected in the February 2015 VA audiological consult.  The audiologist also did not report the pure tone thresholds, in decibels, demonstrated on the audiogram; however, the diagnosis suggests a worsening in the Veteran's hearing.  Compare February 2015 diagnosis of normal hearing 250-2kHz with a mild to moderate sensorineural loss in 3-8kHz in the right ear, and normal hearing 250-1kHz with a mild to moderately severe sensorineural loss in 2-8kHz in the left ear with August 2011 diagnosis of normal hearing in 500-3kHz with a mild to moderate sensorineural loss in 4-8kHz in the right ear, and normal hearing in 500-4kHz with a mild to moderate sensorineural loss in 6-8kHz in the left ear.  Thus, the Board will afford the Veteran another VA examination for purposes of determining whether the Veteran has a hearing impairment for VA purposes, and if so, whether such hearing impairment is due to military noise exposure. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA examination for bilateral hearing loss.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including an audiological examination to determine the current nature and severity of his bilateral hearing loss.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral hearing loss is etiologically related to service, to include military noise exposure.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  After the development requested above has been completed, again review the record to include all evidence since issuance of the statement of the case.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.


						(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




